Citation Nr: 0724669	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-26 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied service 
connection for the cause of the veteran's death and 
dependency and indemnity compensation benefits under 
38 U.S.C.A § 1318.  In October 2004, the appellant submitted 
a Motion to Advance on the Docket.  In October 2004, the 
Board granted the appellant's motion.  In November 2004, the 
Board denied service connection for the cause of the 
veteran's death and dependency and indemnity compensation 
benefits under 38 U.S.C.A § 1318.  The appellant subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In March 2006, the Court granted the Parties' Joint Motion 
for Remand; vacated that portion of the Board's November 2004 
decision which denied dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318; and remanded the 
appellant's appeal to the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the record, the Board observes that an August 
1993 Board decision granted service connection for a chronic 
psychiatric disorder manifested by depression.  In January 
1994, the RO effectuated the Board's decision; established 
service connection for dysthymia; and assigned a 30 percent 
initial evaluation for that disability.  In June 1994, the 
veteran submitted a notice of disagreement with the 
evaluation assigned for his dysthymia.  In September 1994, 
the RO issued a statement of the case to the veteran.  In 
November 1994, the veteran submitted an Appeal to the Board 
(VA Form 9) from the evaluation assigned of his psychiatric 
disorder.  The veteran specifically indicated that he 
"should be awarded a 100% disability."  In September 1996, 
the RO increased the evaluation for the veteran's psychiatric 
disorder from 30 to 50 percent.  The RO indicated that "this 
rating action grants the appeal as the benefit indicated as 
sought by the veteran has been granted, and granted for the 
entire appeals period in question."  The veteran's appeal 
was not subsequently certified to the Board.  In May 2002, 
the RO recharacterized the veteran's psychiatric disability 
as a schizoaffective disorder and recurrent major depression; 
increased the evaluation for that disability from 50 to 70 
percent evaluation; granted a total rating for compensation 
purposes based on individual unemployability; and effectuated 
the awards as of January 31, 2000.  

A rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
schedular evaluation does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the Board finds that the issues of an evaluation 
in excess of 50 percent for the period prior to January 31, 
2000, and an evaluation in excess of 70 percent for the 
period on and after January 31, 2000, for the veteran's 
schizoaffective disorder and recurrent major depression 
remained pending at the time of his death in August 2003.  

Generally, a pending appeal to the Board dies with the 
claimant.  However, a veteran's surviving spouse may claim 
accrued benefits due but not yet paid to the veteran at the 
time of his death.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2006).  Given the veteran had a pending appeal at the time of 
his death and the appellant's Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (Including Death Compensation if 
Applicable) (VA Form 21-534) was received on September 5, 
2003, a date within one year of the veteran's death, her 
accrued benefits claim was timely.  The RO has not had an 
opportunity to adjudicate the issues of an evaluation in 
excess of 50 percent for the period prior to January 31, 
2000, and an evaluation in excess of 70 percent for the 
period on and after January 31, 2000, for the veteran's 
schizoaffective disorder and recurrent major depression for 
accrued benefit purposes.  The Board finds that the issues of 
an evaluation in excess of 50 percent for the period prior to 
January 31, 2000, and an evaluation in excess of 70 percent 
for the period on and after January 31, 2000, for the 
veteran's schizoaffective disorder and recurrent major 
depression for accrued benefit purposes are inextricably 
intertwined with the certified issue of the appellant's 
entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then adjudicate the issues of an 
evaluation in excess of 50 percent for 
the period prior to January 31, 2000, and 
an evaluation in excess of 70 percent for 
the period on and after January 31, 2000, 
for the veteran's schizoaffective 
disorder and recurrent major depression 
for accrued benefit purposes.  

3.  Then readjudicate the appellant's 
entitlement to dependency and indemnity 
compensation benefits under 38 U.S.C.A. 
§ 1318.  If the benefits sought on appeal 
remain denied, the appellant should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the last SSOC.  The appellant 
should be given the opportunity to 
respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

